DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Funabiki WO_2016125907_A1 (English equivalent: USPA_20180022076_A1).
1.	Regarding Claims 1-3, 5-7, 9, 11, and 13-15, Funabiki discloses a decorative sheet (Title) comprising a base sheet (Abstract) that is made of a polyolefin resin (paragraph 0021) and titanium white colorant and titanium dioxide-coated mica pigment (corresponds to IR pigments of instant Claims 1 and 9) (paragraph 0025) thereby corresponding to the instantly claimed infrared-reflective substrate. Furthermore, Funabiki discloses a decorative layer (Abstract) over said base sheet (corresponds to claimed IR-reflective substrate) that can comprise a binder (paragraph 0041) and a composite oxide containing at least Manganese and at least one metal element other Funabiki discloses its decorative layer (corresponds to claimed solid printing layer) having a thickness ranging from 0.7 to 13 microns (paragraph 0036) thereby teaching instant Claim 3’s limitations. Also, Funabiki discloses a resin layer (corresponds to claimed picture layer) that lies upon said decorative layer (corresponds to claimed solid printing layer) that can contain carbon black (paragraph 0059) and a binder (paragraph 0057), as is being claimed in instant Claim 1. Additionally, Funabiki discloses that said resin layer (corresponds to claimed picture layer) having a thickness of 20 microns (paragraph 0060) thereby teaching instant Claim 5’s limitation. Funabiki discloses its decorative sheet having a lightness value of 55 or less (paragraphs 0044 and 0072) thereby teaching instant Claims 7 and 14’s limitations. Funabiki discloses having a surface protective layer directly on top of said decorative layer (corresponds to claimed solid printing layer) thereby teaching instant Claim 13’s limitations. Funabiki discloses that it’s known to use perylene and azomethine-azo compounds in printing layers (paragraph 0008) as is being claimed in instant Claim 11. Finally, Funabiki discloses its decorative material having an adherend (paragraph 0002) as is being claimed in instant Claim 15. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funabiki WO_2016125907_A1 (English equivalent: USPA_20180022076_A1), as applied to Claims 1-3, 5-7, 9, 11, and 13-15.
2.	Regarding Claim 4, although Funabiki does not disclose the claimed carbon black concentration it is well known in the art to use carbon black as a colorant. 
3.	Regarding Claim 10, Funabiki discloses how its pigments in its decorative layer (corresponds to claimed solid printing layer) can be used to obtain a desirable lightness value (paragraph 0034). As such, it would be expected for one of ordinary skill in the art to use these pigments for a desired lightness value. Applicants have not shown how the claimed value results in unexpected and surprising properties.
4.	Regarding Claim 12, Funabiki discloses how its decorative layer’s (corresponds to claimed solid printing layer) area can vary based on design specifications (paragraphs 0042, 0043). In this same respect, it would be expected for one of ordinary skill in the art to vary the area of said resin layer (corresponds to claimed picture layer) based on end-user structural specifications. Applicants have not shown how the claimed area results in unexpected and surprising properties.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funabiki WO_2016125907_A1 (English equivalent: USPA_20180022076_A1), as applied to Claims 1 and 6, and in view of Takenaka JP_2016168713_A (see machine English translation).
5.	Regarding Claims 1 and 8, Funabiki does not explicitly disclose the claimed (A) compounds.
6.	 Takenaka discloses a decorative sheet (Title) and a solid print layer that can comprise isoindolinone, disazo pigment, polyazo pigment, quinacridone, and phthalocyanine which results in excellent thermal-insulation property, weather resistance, and prevent the curvature by IR light (Derwent abstract). 
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the decorative layer (corresponds to claimed solid printing layer), of Funabiki, by using the compounds, of Takenaka. One of ordinary skill in the art would have been motivated in doing so in order to obtain excellent thermal-insulation property, weather resistance, and prevent the curvature by IR light.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 11, 2021